Exhibit 10.1

 
LOAN AGREEMENT




 
This Loan Agreement is made and entered into as of the 7th day of September,
2012, by and between THE BANKERS’ BANK OF KENTUCKY, INC., a Kentucky banking
organization with main offices in Frankfort, Kentucky (“Bankers’”) and PREMIER
FINANCIAL BANCORP, INC., a Kentucky corporation (“Borrower”) and a bank holding
company under the Bank Holding Company Act of 1956, as amended, for various
banking organizations;
 
WHEREAS, the parties hereto have reached an understanding as to the lending of
money by Bankers’ to Borrower which Borrower will use as specified herein.
 
NOW, THEREFORE, in consideration of the mutual representations, covenants and
agreements and undertakings contained in this Agreement, which Borrower
acknowledges Bankers’ is relying upon in granting, renewing, and making the Loan
referred to below, and for all the good and valuable consideration, Bankers’ and
Borrower hereby agree as follows:
 
I.
Loan.


1.  The Loan.
 
(a)  Bankers’ agrees, on the terms and conditions set forth herein, to make a
Credit Facility (“Facility”), under a Promissory Note of even date herewith
(“Note”) in the maximum amount of Five Million ($5,000,000) Dollars through the
lending to Borrower from time to time, all in accordance with the terms hereof,
and of the Note and the Stock Pledge and Security Agreement of even date
herewith; provided, that the outstanding principal balance at any time through
advances of funds hereunder shall not exceed $5,000,000 (the “Maximum Amount”).
 
(b)  Advances by Bankers’ to Borrower  shall be made by Bankers’ within two (2)
business days after written request for an advance is received by Bankers’ from
Borrower; provided, however, that any advance by Bankers’ shall be contingent
and conditioned upon:
 
(i)           receipt of a written Request for Advance by Bankers’ from
Borrower, which shall state the amount requested to be advanced; and
 
(ii)           no Default or Event of Default shall have occurred under this
Agreement; and
 
(iii)           no material adverse change shall have occurred with respect to
the business, assets, or operations of Borrower or its subsidiaries which, in
the sole discretion of Bankers’, would adversely effect Borrower, its
subsidiaries or their businesses; and
 
 
 
1

--------------------------------------------------------------------------------

 
Exhibit 10.1 (continued)

(iv)           the amount requested to be advanced by Bankers’ to Borrower shall
not cause or result in the outstanding amount owed under the Note to exceed the
Maximum Amount.


1.2 Security.
 
The Credit Facility (the Note) to Borrower, including all costs, expenses and
interest thereunder, shall be continuously secured by a pledge and security
interest in a minimum of one hundred (100%) percent of the outstanding shares of
common capital stock of Citizens Deposit Bank and Trust Company, Inc.,
Vanceburg, Kentucky (“Bank”) and any other equity security of Bank as may be
outstanding from time to time and as allowed under this Agreement, the Stock
Pledge and Security Agreement or the Note, which security interest shall be on
an equal par with, and pari passu with, on a percentage basis, that security
interest held by Lender in that same common capital stock under a Stock  Pledge
and Security Agreement dated September 8, 2010, and that Loan Modification
Agreement dated August 16, 2012, all between the Parties hereto.


II.
Closing.


2.1 The Closing.
 
The closing (“Closing”) shall take place at 10:30am, local time, on September 7,
2012 at Bankers’ main office located at 107 Progress Drive, Frankfort,
KY  40601.


2.2 Documents at Closing.
 
At or prior to Closing, Borrower shall deliver to Bankers’ each of the following
documents duly authorized, and executed, and in form acceptable to Bankers’:
 
(a)           This Agreement;
 
(b)           The Note (Exhibit “A”) evidencing the obligation of Borrower to
Bankers’ pursuant to this Agreement;
 
(c)           The Stock Pledge and Security Agreement attached hereto as Exhibit
“B”, together with original Certificates representing the shares specified in
Subsection 1.2 hereof, (clear of all liens and encumbrances) with duly executed
stock powers;
 
(d)           Certificates executed by Borrower affirming that, as of the date
of Closing (i) the representations and warranties set forth herein are true,
complete and accurate; (ii) Borrower is not in breach of any covenants contained
herein; and (iii) no Event of Default has occurred or is existing;
 
 
 
2

--------------------------------------------------------------------------------

 
Exhibit 10.1 (continued)


(e)           An Opinion of Counsel for Borrower dated the date of Closing in
the form of Exhibit “C”, attached hereto and otherwise in form and substance
satisfactory to Bankers’ in its sole discretion;
 
(f)           A copy of the Articles of Incorporation of Borrower, and of
Bank,  and a copy of the By-Laws of each of said Organizations, certified by the
Secretary of each of said Organizations to be true, complete and correct copies
thereof, as of the date of Closing;
 
(g)           Copies of Minutes of Borrower, certified by its Secretary,
evidencing due and proper authorization for such Secretary, or other proper
officer, to enter into this Agreement, the Stock Pledge and Security Agreement,
the Note, and supplemental documents thereto, as required hereunder, and to
engage in the acts and transactions specified therein;
 
(h)           A Certificate of the Secretary of Borrower, certifying the names
of the officers authorized to execute and deliver this Agreement, the Note, the
Stock Pledge and Security Agreement and other documents supplemental thereto and
to which they are a party, together with the true signatures of such officers so
authorized;
 
(i)           Borrower’s check in an amount of Two Thousand ($2,000) Dollars
payable to Robert P. Ross to pay the costs of preparation of this Loan
Agreement, supplemental documents and the closing of this loan transaction;
 
(j)           Such other documents and instruments as Bankers’ may request to
ensure the binding effect in accordance with the terms thereof of any document
supplemental to this Agreement, or to affect the intent of this Agreement.


2.3 Further Considerations to Closing.
 
The obligation of Bankers’ to enter into the Credit Facility and to make the
loan under the Note at Closing is subject additionally to the following
conditions:
 
(a)           Accuracy of Representations:  The representations and warranties
made herein and in any document supplemental hereto shall be true and correct as
of the date of Closing;
 
(b)           Compliance of Covenants:  There shall be no violation of, and no
event or condition shall have occurred which could or would result in a
violation of, any covenant or other provision contained in this Agreement, the
Note, the Stock Pledge and Security Agreement, or any document supplemental
hereto;
 
(c)           Event of Default:  No Event of Default shall have occurred or be
continuing or be threatened as of the date of Closing;
 
(d)           Satisfactory Financial Condition:  Borrower’s financial condition
and that Bank, shall be satisfactory to Bankers’, in its sole discretion, as of
Closing;
 
 
 
3

--------------------------------------------------------------------------------

 
Exhibit 10.1 (continued)


(e)           Proceedings:  All proceedings to be taken in connection with the
transactions contemplated by this Agreement and all documents instrumental
thereto, shall be satisfactory in form and substance to Bankers’ and their
counsel, in Bankers’ sole and absolute discretion.


III.
Representations and Warranties.
 
To induce Bankers’ to enter into this Agreement, Borrower makes the following
representations and warranties as of the date hereof, and, except where
specified, to be effective and true at all times throughout the term of this
Agreement, which shall survive the Closing and shall be deemed to be restated
each time Borrower delivers documents or reports required hereby pursuant to
this Agreement or receives an advance of funds under the Note:


3.1 Organization:
 
(a)           Borrower is a corporation duly organized and validly existing
under the laws of the Commonwealth of Kentucky, has paid all fees due and owing
to the Office of the Kentucky Secretary of State, and has delivered to that
Office its most recent Annual Report as required, has never filed Articles of
Dissolution, has the requisite power and authority (corporate and otherwise), to
own its properties and conduct its business as presently being conducted, and is
qualified and in good standing as a foreign corporation in all jurisdictions
where such qualification is required.  Borrower maintains its principal office
at 2883 5th Avenue, Huntington, West Virginia, 25702.  Borrower is authorized to
become bank holding company and is duly registered by the Board of Governors of
the Federal Reserve System under the Bank Holding Company Act of 1956, as
amended, and the regulations promulgated thereunder.  Borrower owns One Hundred
(100%) Percent of the outstanding shares of stock of Bank.
 
 
(b)           Bank is a Kentucky banking Organization, validly existing under
the laws of the Commonwealth of Kentucky, has paid all fees due and owing to
Kentucky and/or regulatory entities and agencies, has never filed Articles of
Dissolution, is a member in good standing of the Federal Deposit Insurance
Corporation, is not subject to any Order, Memorandum or Letter of Agreement with
any bank regulatory agency, and has all requisite power and authority (corporate
or otherwise) to own its assets and to conduct its business as such business is
presently being conducted.  Bank does not own any property or carry on any
activities that do or will require Bank to do business as a foreign organization
in any state other than Kentucky and Ohio.  Bank presently has authorized, and
has issued, 559,800 shares of Common Capital Stock, $1.00 par value, all of
which have been duly and validly issued, are fully paid and non-assessable, have
not been issued in violation of any person’s pre-emptive rights and no options,
rights or agreements to issue shares of Bank exists.  Except for CDB Title LLC,
a subsidiary to facilitate the sale of title insurance, Bank has no
subsidiaries.
 
 
 
4

--------------------------------------------------------------------------------

 
Exhibit 10.1 (continued)


3.2 Authorization.  Borrower has full right, power and authority to execute and
deliver this Agreement, the Note, Stock Pledge and Security Agreement and other
documents supplemental thereto, as required, and to consummate the transactions
contemplated hereby and thereby, and such actions have been duly and validly
authorized by all necessary corporate actions.  The documents executed by
Borrower will be valid, legal and binding obligations, enforceable in accordance
with their respective terms.


3.3 Financial Statements.  Borrower has delivered to Bankers’ audited financial
statements for Borrower, consolidated with its subsidiaries for the twelve month
period ended December 31, 2011, and they are hereby certified by Borrower to be
complete and accurate in all respects. (“Financial Statements”).  To the best of
Borrower’s knowledge, after good faith investigation, the Financial Statements
fairly present the financial condition of Borrower and its subsidiaries,
including any banks owned by Borrower, respectively, as of the date stated, and
have been prepared in conformity with Generally Accepted Accounting Principals
applied on a consistent basis for such periods.  Borrower and its subsidiaries
have no material contingent obligations except as disclosed in the Financial
Statements.  Borrower specifically states that two banking subsidiaries,
Farmers-Deposit Bank, Eminence, Kentucky, and Ohio River Bank, Ironton, Ohio,
were merged into Bank on August 17, 2012.


3.4 Taxes.  Borrower and all of its subsidiaries have filed all tax returns
which are required to be filed and each such party has paid, or has made
adequate provision for the payment of, all taxes which are, or may become, due
pursuant to such returns or to assessments received by each of them and neither
of them has been advised of or is aware of any deficiency with respect to any
such periods which has not been paid or settled.


3.5 Litigation.  There are no actions, arbitrations or proceedings pending, or
to the knowledge of Borrower, threatened, against or effecting Borrower or its
subsidiaries, or any of the rights or properties of any of them in any Court or,
before any governmental authority, or in any other forum, which involve the
possibility of materially or adversely affecting Borrower’s, or its
subsidiaries, respective businesses, properties or rights, or the ability of
Borrower to  comply with the provisions of this Agreement and the documents
supplemental hereto, and neither Borrower nor its subsidiaries is in default
with respect to any Order or directive of any Court or governmental authority.


3.6 Compliance with Instruments.  Neither Borrower nor its subsidiaries are, to
the extent applicable, in default under or violating:


(a)           Any provisions of their respective Articles of Incorporation or
By-Laws; or


(b)           Any indenture, agreement, deed, lease, loan agreement, note or
other instrument to which it is a party or is bound or to which it or its assets
is subject.  Neither  the execution or delivery of this Agreement, the Note, or
the documents supplemental thereto, nor the consummation of the transactions
contemplated therein, nor compliance with the terms, conditions or provisions
thereof, will (i) conflict with or result in the breach of, or constitute a
default under, any of the foregoing, (ii) result in the creation of any lien or
encumbrance upon the assets of Borrower or its subsidiaries, other than the lien
created thereby, or (iii) violate, or cause Borrower or its subsidiaries to
violate, any statute, law, rule, regulation, interpretation or ordinance of any
governmental authority.  No Event of Default, or condition which could
reasonably result in an Event of Default, has occurred or is continuing.
 
 
5

--------------------------------------------------------------------------------

 
Exhibit 10.1 (continued)

3.7 Enforceability.  No registration with, notice to, consent or approval of any
third party, including any governmental agency of any kind, is required for the
due execution and delivery, or the enforceability of, this Agreement, or the
documents supplemental hereto, or for the consummation of the loan transactions
specified herein.


3.8 Disclosure.  Neither this Agreement, nor the Financial Statements referred
to in Section 3.3 hereof, nor any other document, certificate or statement
referred to herein, or furnished to Bankers’ by or on behalf of Borrower in
connection herewith contains any untrue statement of a material fact or omits to
state a material fact necessary in order to make the statements contained herein
and therein not misleading.  There is no fact which does or may materially or
adversely effect the business, operations, affairs, prospects or condition of
Borrower or its subsidiaries, or any of the properties or assets of any of them,
which has not been specifically identified in this Agreement or in the Financial
Statements.


3.9 Special Contracts.  Except as specified in Attachment 3.9, there are no
contracts or agreements of Borrower or Bank, which:


(a)           Require any of them to repurchase any assets previously sold by
them except for repurchase agreements entered into in the ordinary course of
business; or


(b)           Obligate Borrower beyond one year or in an amount greater than
Five Hundred  Thousand ($500,000) Dollars; or


(c)           Obligates Bank beyond one year or in an amount greater than One
Hundred Thousand ($100,000) Dollars.


3.10 Title to Shares and Assets.  Except as specified on Attachment 3.10,
Borrower and Bank have good and marketable title to all their assets and
property.  None of the Shares of Bank covered by this Agreement are subject to
any lien, charge, pledge, encumbrance, claim or security interest other than
Bankers’ created hereby and pursuant to that Stock Pledge and Security Agreement
dated September 8, 2010 and that Loan Modification Agreement dated August 16,
2012 between the Parties hereto, nor are those shares subject to a voting trust
or any other agreement or understanding which effects the ability of Borrower to
vote or dispose of them.  Other than liens or encumbrances permitted hereunder,
there are no liens or encumbrances existing with respect to any assets of
Borrower or Bank, except as specified on Attachment 3.10.


3.11 Compliance with Laws.  Borrower and Bank are in compliance with all
applicable governmental, occupational safety and health, workers compensation
laws and regulations applicable to the conduct of their business and the
ownership of their properties and they have obtained such licenses, permits, and
governmental authorizations as are necessary to the carrying on of their
businesses.
 
 
6

--------------------------------------------------------------------------------

 
Exhibit 10.1 (continued)

3.12 Use of Proceeds.  Borrower shall use the proceeds of the Note for general
corporate purposes.


3.13 Loans and Allowance for Loan and Lease Losses.  The allowance for possible
loan and lease losses and any allowance for real estate owned for Bank is
adequate (i) in all material respects to provide for all known and anticipated
losses, and (ii) in all material respects under the requirements of GAAP and
standard banking practice to provide for possible losses, net recoveries
relating to loans and leases previously charged off, on loans outstanding, lease
receivables or real estate owned by Bank (including, without limitation, accrued
interest receivable).


3.14 Repurchase Agreements.  With respect to all repurchase agreements to which
Borrower is a party, (i) where either Borrower or Bank has the obligation to
sell securities, it has a valid, perfected first lien or security interest in
the government securities or other collateral securing the repurchase agreement,
and the value of the collateral securing each such repurchase agreement equals
or exceeds the amount of the debt secured by such collateral under such
agreement, and (ii) where either Borrower or Bank has the obligation to buy
securities, the value of the collateral securing such obligation does not
materially exceed the amount of the obligation.


3.15 Absence of Changes.  Except as specified on Attachment 3.15, since December
31, 2011, the business of Borrower and its subsidiaries has been conducted in
the ordinary course of business and none of said entities has otherwise:


(a)           experienced or suffered any material adverse change in their
assets, revenue or business;
 
(b)           borrowed or agreed to borrow any funds or incurred, or become
subject to, any other absolute or contingent obligation or liability, or
guaranteed any liabilities or obligations of any other person;


(c)           created any encumbrance with respect to its properties, business
or assets;
 
(d)           sold, pledged, transferred or otherwise disposed of, or agreed to
sell, transfer or otherwise dispose of any portion of its assets, properties or
rights, except in the ordinary course of business;
 
(e)           incurred or become subject to any claim or liability for any
damages which could have a material adverse effect on it, for negligence or any
other tort, or for breach of contract;
 
(f)           entered into any contract other than in the ordinary course of
business;
 
(g)           forgiven or canceled any debts or claims, or waived or permitted
to lapse any rights, other than in the ordinary course of business; or
 
(h)           committed any act or omitted to do any act which would cause a
breach of any contract to which it is a party or by which it is bound on the
date hereof, which breach may reasonably result in a material adverse effect.
 
 
7

--------------------------------------------------------------------------------

 
Exhibit 10.1 (continued)

3.16 Environmental Matters.  Except as specified on Attachment 3.16, apart from
non-compliance which could not have a material adverse effect, Borrower, and
Bank have complied, and are currently in compliance, with all Environmental
Laws, and neither of Borrower, or Bank, nor any assets at any time owned,
leased, operated or held as collateral by any of them is or has been (to their
knowledge) in violation of any Environmental Laws.  There are (to the knowledge
of Borrower or  Bank) no locations at any real estate or facilities now or
heretofore owned, leased, operated or held as collateral by them or at which
they have disposed of (or arranged for the disposal of) hazardous materials,
where hazardous materials have caused conditions in the environment that require
or required remedial action in order to comply with Environmental Laws, or the
common law of nuisance, or which locations are the subject of any governmental
body enforcement action or other investigation under any Environmental Laws,
which may lead to any material adverse consequences for Borrower or Bank.
 
 
3.17 ERISA.  Each employee benefit plan, including those defined in
Section  3(3) of ERISA, which is maintained by Borrower or Bank for the benefit
of their employees is in compliance with all applicable requirements of ERISA,
the Internal Revenue Code and other applicable laws.  No Reportable Event within
the meaning of Section 4043 of ERISA has occurred and is outstanding with regard
to any such employee benefit plan.


3.18 Contract Status.  None of Borrower or Bank is in default under any
contract, entered into in the ordinary course of business or otherwise, which
default is reasonably likely to result in a material adverse effect with respect
to Borrower or Bank.


3.19 Full Disclosure.  None of the representations, warranties and statements of
Borrower made in this Section III or in any other provisions of this Agreement
contains any untrue statement of a material fact or omits to state a material
fact necessary to make the statements therein, in light of the circumstances
under which they were made, not misleading.


IV.
Covenants.
 
Borrower covenants that so long as this Agreement is in effect and until all
obligations of Borrower to Bankers’ have been paid or satisfied in full,
Borrower shall comply with the following covenants and shall take all necessary
and appropriate action to cause its subsidiaries, as applicable, to so comply
and therefore, warrants and agrees to their respective compliance with the
following covenants:
 
 
8

--------------------------------------------------------------------------------

 
Exhibit 10.1 (continued)

4.1 Financial Statements and Other Information.  If not available through
electronic media, within the time frames specified, Borrower shall furnish to
Bankers’ (i) copies of all Call and other Reports submitted by them to any
Federal regulatory agency having or claiming supervisory authority over Borrower
and Bank, promptly after such reports are submitted; (ii) if not included within
the reports described in Subsection (i) of this sentence, copies, at least
quarterly within forty-five (45) days after the end of each fiscal quarter of
Bank, of the reports submitted to any federal agency which disclose the “average
daily assets” and the “average net outstanding loans” of Bank, or if no reports
containing such information are so submitted, a calculation in reasonable detail
of such amounts certified as correct by their Chief Executive Officer(s) and
Chief Financial Officer(s); (iii) as soon as practicable, and in any event
within ninety (90) days after the end of each fiscal year, an annual audit,
including an audit of the balance sheet of Borrower on a consolidated basis with
its subsidiaries, as of the end of the applicable fiscal year, and related
audited statements of operations, changes in stockholders’ equity and cash flows
for such years, setting forth in comparative form the figures for such fiscal
year and the prior fiscal year, prepared in reasonable detail, and in conformity
with Generally Accepted Accounting Principles accompanied by an opinion of
Borrower’s Certified Public Accountants stating such facts, it being agreed that
Bankers’ personnel shall have the right to on site review of the management
report of such accounting firm to the Board of Directors of Borrower; and (iv)
with reasonable promptness, such other information concerning the business
affairs and financial condition of Borrower and its subsidiaries as Bankers’ may
reasonably request.
 
In conjunction with Borrower’s delivery of the information specified above,
Borrower shall also submit a Certificate stating that there exists no Event of
Default under this Agreement at the time of delivery.  Borrower will, and will
cause Bank, upon obtaining knowledge of an Event of Default, or any facts or
events which could reasonably lead to an Event of Default hereunder, to deliver
within three (3) days of obtaining such knowledge to Bankers’ a Certificate
specifying the nature thereof, the period of existence thereof, and what action
has been taken or is proposed to be taken with respect thereto.
 
4.2 Financial Records and Assets.   Borrower and its subsidiaries shall: (i)
keep true and complete financial records in accordance with Generally Accepted
Accounting Principles consistently applied; (ii) maintain and make readily
available to Bankers’ the books and records of each of them at their principal
offices; and (iii) permit authorized representatives of Bankers’ to visit and
inspect their respective properties and books and records, upon reasonable
notice, and to discuss said matters with their respective officers and directors
at reasonable times.
 
4.3 Insurance.  Borrower and Bank shall each procure, maintain and carry in full
force and effect general liability, public liability, workmen’s compensation
liability and property damage insurance with respect to their respective
operations to such extent, in such amounts and with such deductibles as are
commonly carried by prudent businesses similarly situated, and shall cause Bank
to obtain and maintain “standard bankers bond insurance” protecting it from
loss.
 
4.4 Obligations.   Borrower and its subsidiaries, respectively, shall pay in
full, and when due, all taxes, assessments, governmental charges and levies
(except those being contested in good faith) and all obligations for, or on
account of, borrowed funds.
 
4.5 Corporate Existence.  Borrower and its subsidiaries will do or cause to be
done all things necessary to preserve in good standing and keep in full force
and affect the corporate existence and rights and franchises of Borrower and its
subsidiaries, and to comply with all applicable laws and regulations applicable
to them.
 
 
9

--------------------------------------------------------------------------------

 
Exhibit 10.1 (continued)

4.6 Maintenance of Properties.  Borrower and Bank will maintain in good repair,
working order and condition all property owned by them or used in their
businesses.


4.7 Disclosure.  Borrower and its subsidiaries shall promptly notify Bankers’ of
any fact or event, including the institution of any litigation, investigation or
proceeding, which could reasonably have a material adverse effect upon the
businesses or assets of any of them, or their subsidiaries, and shall provide
prompt notice to Bankers’ of any default by any of them under any obligation,
deed, indenture, liability, indebtedness, agreement, contract or note or other
instrument or document to which any of them is a party, of any breach or failure
of any covenant made herein, of any proceeding, investigation, order, judgment,
memorandum or letter of agreement against Borrower or its subsidiaries affecting
or relating to any property or business of Borrower or its subsidiaries in any
material adverse respect and of any litigation, claims, investigations,
proceedings or similar actions affecting Borrower which could have a material
affect on Borrower’s financial condition.


4.8 Performance Agreements.  Unless disputed in good faith, Borrower and its
subsidiaries shall comply with all their respective agreements and obligations
to and with all parties, and will not permit any event or fact to exist which
could have a material adverse effect upon their businesses or assets.


4.9 Compliance with Laws.  Borrower and its subsidiaries shall comply with all
applicable material laws, regulations and orders, so long as the applicability
thereof is not being continuously and promptly contested in good faith, but in
any event, each shall promptly advise Bankers’ of any such contest, and the
pertinent facts applicable thereto.


4.10 Use of Proceeds.  Borrower shall not, directly or indirectly, use any part
of the Credit Facility provided for under this Agreement for any purpose other
than as provided for herein.


4.11 Loan to Officers and Directors.  Borrower shall cause Bank to be in
continuous compliance with, and shall not violate the provisions of Regulation O
as promulgated by the Federal Reserve Board of Governors.


4.12 Dividend and Stock Ownership Restriction.  Bank may pay dividends in
compliance with both Federal and Kentucky law; provided, however, that at no
time shall Borrower’s obligations hereunder and under that loan referred to in
Section 1.2 hereof exceed seventy-five (75%) percent of Bank’s equity.  So long
as this Agreement is in effect, Bank shall not return any capital to its
stockholder as such or make any distribution of assets to it, and Bank shall not
create or issue any new shares of any class of stock without prior written
consent of Bankers’.  Borrower will continue to own l00% of the outstanding
capital stock of Bank, all of such shares of Bank to be free and clear of all
liens, encumbrances or any cloud of title whatsoever, except as granted to
Bankers’ hereunder and pursuant to that Stock Pledge and Security Agreement
dated September 8, 2010 and that Loan Modification Agreement dated August 16,
2012 between the Parties hereto.  Bankers’ shall continue to hold and own a
first priority security interest in and to one hundred (100%) percent of the
issued and outstanding capital stock of Bank.  Bank shall issue no additional
capital stock without the prior written consent of Bankers’.
 
 
10

--------------------------------------------------------------------------------

 
Exhibit 10.1 (continued)

4.13 Limitation of Debt or Stock Issuances.   Borrower shall not incur debt,
except in the ordinary course of its business.  Bank shall not issue bonds,
debentures, trust preferred securities, capital or other notes, or debt of
similar nature.  Bank shall be permitted to borrow from the Federal Home Loan
Bank on a short and/or long term basis in the ordinary course of business.


4.14 Limitation on Encumbrances.  Neither Borrower nor Bank will directly or
indirectly, subordinate to any other person the payment of any indebtedness owed
by any person to any of them, nor, except as specified on Attachment 3.10, shall
they incur, create, assume or suffer to exist, any pledge, lien or encumbrances
upon any properties or assets owned by any of them, except for security interest
held by Bankers’, but so long as no other provision of this Loan Agreement and
the documents supplemental hereto is violated, the following are permitted:


(a)           Mechanics, materialmen, carriers and other similar liens incurred
in the ordinary course of business; and
 
(b)           Liens of taxes or assessments not at the time due, or the liens of
taxes or assessments already due, but the validity of which is being contested
in good faith and which adequate reserves have been established; and
 
(c)           Judgment liens, so long as the finality of such Judgment is being
contested in good faith and execution thereon is stayed; and
 
(d)           Easements, zoning restrictions or similar defects, encumbrances or
restrictions the existence of which does not impair the use of the property
subject thereto; and
 
(e)           Actions appropriate under customary banking practices in dealing
with past-due “work-out” loans.
 
4.15 Contingent Liabilities.  Neither Borrower nor its subsidiaries will
guarantee or become a surety for or otherwise become contingently liable for any
obligations of any other person.


4.16 Lease Obligation.  Except as specified on Attachment 4.16, without Bankers’
prior written consent, which shall not be unreasonably withheld by Bankers’,
neither Borrower, nor Bank will enter into any arrangements with any person
involving the leasing by one or either of them of any real or personal property
or interest therein which requires payment with respect to Borrower in excess of
Five Hundred Thousand ($500,000), in the aggregate, or with respect to Bank in
excess of One Hundred Thousand ($100,000) Dollars in aggregate in any calendar
year.


4.17 Subsidiaries.  Except as presently existing, neither Borrower nor Bank
shall create or acquire any subsidiaries without Bankers’ prior written consent,
which shall not be unreasonably withheld.


4.18 Amendment to Articles or By-Laws.  Bank will not amend its Articles of
Incorporation or any material provisions of its By-Laws, without the prior
written consent of Bankers’, which shall not be unreasonably withheld.
 
 
11

--------------------------------------------------------------------------------

 
Exhibit 10.1 (continued)

4.19 Transactions with Affiliates.  Neither Borrower nor Bank shall make any
advances to, or enter into any contract or agreement material to the business of
either of them, with any affiliate, other than in the ordinary course of banking
business, without the prior written consent of Bankers’, which shall not be
unreasonably withheld.


4.20 Sale of Assets, Merger, Dissolution.  Neither Borrower nor Bank shall
dispose of all or substantially all their assets, or any portion of their assets
which are material to either of them, their business operations or their
financial condition, except in the ordinary course of business.  None of them
shall purchase all or substantially all of the assets of any person, purchase,
create or acquire any interest in any other enterprise or entity, liquidate,
dissolve, consolidate or merge with any other person or effect a split, reverse
split, recapitalization, reorganization, reclassification or take any similar
corporate action without the prior written consent of Bankers’, which shall not
be unreasonably withheld.


4.21 Financial Condition.  The financial condition of Borrower and Bank, shall
at all times be acceptable to Bankers’, in its sole discretion.


4.22 Hazardous Waste.  Except as specified at Attachment 3.16, neither Borrower
nor its subsidiaries have or will permit to be stored or released or discharged
upon, in or under any premises or property owned or leased by them, any toxic
materials or hazardous substance as defined under applicable federal and state
law; nor do either of them have any knowledge of the prior storage of any such
substance or material in, on or under any of their respective properties, nor do
either of them have any knowledge of any environmental spill, damage or release
or any environmental lien on any of their respective properties.


4.23 Conduct of Business in Ordinary Course.  Without in any way limiting or
otherwise altering the terms, promises, covenants and agreements contained
herein, Borrower nor its subsidiaries shall not engage in any transaction other
than in good faith in the ordinary course of business.


4.24 Regulatory Proceedings.  Borrower shall notify Bankers’ in writing within
three (3) business days should Borrower or Bank become subject to any Order,
Memorandum, Letter of Agreement or any proceeding instituted by any governmental
regulatory agency having jurisdiction over any of them.  Upon such notice,
Borrower shall provide Bankers’ with a plan of action addressing any such
proceeding within 90 calendar days of the effective date of the
proceeding.  Furthermore, Borrower shall provide updates as to the progress
toward achieving satisfactory resolution of any such proceeding within 30 days
of each March 31, June 30, September 30 and December 31 of each year during the
term of this Loan Agreement and such information pertaining to the proceedings
as Bankers’ may request at any time.


4.25 Financial Status.   Bank shall maintain at the end of each fiscal quarter a
ratio of Tier 1 Capital to Risk Based Assets of Eight (8%) Percent and a ratio
of Total Qualifying Capital to Risk Based Assets, in amounts to qualify as, and
meet the criteria of, “well capitalized” as specified and defined by the Federal
Deposit Insurance Corporation.
 
 
12

--------------------------------------------------------------------------------

 
Exhibit 10.1 (continued)

4.26 Return on Assets.  Bank shall maintain a rate of Net Income to Total
Average Assets of a minimum of Six tenths of One (0.6%) Percent for each fiscal
year this Credit Facility is in effect beginning December 31, 2011.


4.27 Loan Loss Reserve.   Bank shall, at all times, maintain an adequate loan
loss reserve to provide for all of its known and anticipated losses and adequate
under the requirements of GAAP and standard banking practices.  Adequacy shall
be calculated using the methodology determined by Bank and approved by its
Boards of Directors and validated by its primary bank regulatory agency.  The
reserve shall be at least equal to the lowest amount calculated to be adequate
under their methodology and shall be reported promptly to Bankers’ as of the end
of each calendar quarter.


4.28 Designation of Loans as Non-Accruing.  Bank shall place each loan made by
it or in which it has purchased a non-recourse participation interest on a
non-accrual basis on its books and records in accordance with the requirements
and guidelines of the governmental body having jurisdiction over Bank.


4.29 Non-Performing Loans.  The Bank shall not permit the sum of (i) its
aggregate unpaid principal and accrued interest on loans and leases or in which
it has purchased a non-recourse participation and which is more than ninety (90)
days past due, (ii) the aggregate of its unpaid principal and accrued interest
on loans and leases or in which it has purchased a non-recourse participation
and which have been placed in a non-accrual basis and (iii) the value on its
books of other real estate owned as determined by reference to its most recent
quarterly reports of condition and income, to exceed (a) as of any three
consecutive fiscal year ends three (3%) percent of the total loans and leases
made by Bank or in which it have purchased a non-recourse participation, net of
unearned income or (b) as of its fiscal year ends, five (5%) percent of the
total loans and leases made by Bank or in which it has purchased a non-recourse
participation, in each case net of unearned income.


4.30 Principal Office.  Borrower shall not change its principal office, or that
of Bank, without Bankers’ written consent, which shall not be unreasonably
withheld by Bankers’.


4.31 Change of Control.  Neither of Borrower nor Bank shall experience a Change
of Control as defined under applicable laws and regulations of federal and state
banking agencies.
 
V.
Events of Default
 
Each of the following shall constitute an Event of Default under this Agreement
(whether the occurrence of same shall be voluntary or involuntary or come about
or be effected by operation of law or pursuant to or in compliance with any
judgment, decree or order of any court or any order, rule or regulation of any
governmental body):
 
5.1 Payments.  Failure to make payment of the principal, or interest or cost
upon, the Note within ten (10) days after the due date of such payment.
 
 
13

--------------------------------------------------------------------------------

 
Exhibit 10.1 (continued)

5.2 Covenants and Agreements.  If any covenant or agreement required pursuant to
this Agreement, the Note, the Stock Pledge or Security Agreement or any other
documents supplemental thereto, (other than as referred to in Section 5.1 above)
to be kept or performed by Borrower or its subsidiaries, shall not be kept or
performed and such failure or breach shall not be remedied within the time
period, if any, provided in any such loan document; provided that in the case of
a breach of any provision of this Loan Agreement, such failure or breach shall
not be remedied within thirty (30) days after Bankers’ provides Borrower with
notice of such breach.  Borrower shall be strictly liable and accountable for
any such default by such other person specified.


5.3 Other Obligations.  If any default shall be made in the due and punctual
payment or performance of any of the other obligations of Borrower or its
subsidiaries other than the Agreement, the Note or the Stock Pledge and Security
Agreement, and such default shall not be remedied within thirty (30) days after
the date for such payment and/or performance.


5.4 Representations and Warranties.  If any representation or warranty contained
herein shall be untrue at the time when made or during the terms of this
Agreement.


5.5 Judgments and Liens.  If a final judgment or judgments for the payment of
money in excess of the sum of Two Hundred Fifty Thousand ($250,000) Dollars in
the aggregate shall be rendered against either Borrower or the Bank and such
judgment or judgments shall remain unsatisfied and in effect and shall not have
been discharged by the last to occur of: (i) the expiration of thirty (30)
consecutive days after the entry thereof, if execution thereon shall not have
been stayed pending appeal, or (ii) if so stayed, thirty (30) days after the
expiration of such stay; or if a lien or notice of lien is filed against any of
Borrower’s or Bank’s assets (other than a lien of ad valorem taxes not yet due
and payable or any mechanics’ or materialmen’s or suppliers’ lien filed pursuant
to applicable law for monies not yet due and payable), and the same is not
released within twenty (20) days after the filing thereof.


5.6 Solvency.  If  Borrower or any subsidiary of Borrower, as applicable, shall
(a) discontinue business; or (b) make a general assignment for the  benefit of
creditors; or (c) apply for or consent to the appointment of a receiver, trustee
or liquidator of all or a substantial part of their assets; (d) be adjudicated
bankrupt or insolvent; or (e) file a voluntary petition in bankruptcy or file a
petition or answer seeking reorganization or an arrangement with creditors to
seek to take advantage of any other law (whether federal or state) relating to
relief from debtors, or admit (by answer, default or otherwise) the material
allegations of any involuntary petition filed against it in any bankruptcy,
reorganization, insolvency or other proceeding (whether federal or state)
relating to relief from debtors; or (f) suffer the filing of any involuntary
petition in any bankruptcy, reorganization, insolvency or other proceeding
(whether federal or state), if the same is not dismissed within thirty (30) days
after the date of such filing; or (g) suffer or  permit any judgment, decree or
order entered by a court or governmental agency of competent jurisdiction which
assumes control of any of them or approves a petition seeking reorganization,
composition or arrangement of any of them or any other judicial modification of
the rights of any of their respective creditors, or appoints a receiver, trustee
or liquidator for any of them or for all or a substantial part of any of the
businesses or assets of any of them; or (h) be enjoined or restrained from
conducting all or a material part of any of the businesses as then conducted and
the same is not dismissed and dissolved within thirty (30) days after the entry
thereof.
 
 
14

--------------------------------------------------------------------------------

 
Exhibit 10.1 (continued)

5.7 Impairment of Permits, Security of Payment.  If Borrower or Bank shall fail
to seek, gain, obtain, and retain all licenses, permits and all other approvals
of any governmental agency or other person necessary to continue their
respective businesses.


5.8   Borrower Impairment.  If Bankers’, at any time in good faith, shall deem
itself insecure or shall determine that a substantial likelihood exists that
Borrower will be unable to repay the Credit Facility in accordance with its
terms, or perform the other obligations of Borrower to Bankers’ arising under
this Agreement or any other document supplemental hereto.


5.9 Change of Control.  If Borrower or Bank experiences a Change of Control as
defined by applicable laws and regulations of federal and state agencies.


VI.
Rights and Remedies Upon Default.


Notwithstanding any contrary provision or inference herein or elsewhere:


6.1 Bankers’ Right to Declare Default in its Sole Discretion.  If any Event of
Default referred to in this Agreement entitled “Events of Default”, except for
Section 5.6 of that Article, shall occur or begin to exist, Bankers’ may declare
the Credit Facility, including the Note, and each or all of the other
obligations of the Borrower to Bankers’ to be, whereupon the same shall be,
immediately due and payable in full, all without any presentment, demand or
notice of any kind, all of which are hereby expressly waived by Borrower; and


6.2 Automatic Default.  If any Event of Default referred to in Section V of the
Article of this Agreement entitled “Events of Default” shall occur, the Credit
Facility, and all of Borrower’s other obligations to Bankers’ shall thereupon
become immediately due and payable in full, all without presentment, demand or
notice of any kind, all of which are hereby expressly waived by Borrower; and


6.3 Enforcement.  Immediately upon a declaration of a Default pursuant to
Section 6.1 of this Article or the occurrence of an Event of Default resulting
in automatic Default pursuant to Section 6.2 of this Article, Bankers’ may
exercise any and all rights at law or in equity to realize upon the security
afforded herein or under any other loan document, including without limitation,
the security secured pursuant to the Stock Pledge and Security Agreement, the
right to seize any collateral securing the Credit Facility and the right to
commence proceedings for the foreclosure upon and sale of any or all of the
collateral in any sequence or order whatsoever and to pursue all remedies
afforded under the terms of any Loan Document; and
 
 
15

--------------------------------------------------------------------------------

 
Exhibit 10.1 (continued)

6.4 Right of Set-Off.  If any Event of Default or default conditions shall occur
or begin to exist, Bankers’ shall have the right then, or any time thereafter,
to set off against, and to appropriate and apply toward the payment of the
unpaid principal of and accrued and unpaid interest on the Note, in such order
as Bankers’ may select in its sole and absolute discretion, whether or not the
Note shall then have matured or be due and payable and whether or not Bankers’
has declared the Note to be in default and immediately due and payable, any and
all deposit balances, other sums, indebtedness and other property then held or
owed by Bankers’ or for the credit or account of Borrower, and in and on all of
which Borrower hereby grants Bankers’ a first priority security interest and
lien to secure the payment of the Note, all without notice to or demand upon
Borrower or any person, all such notices and demands being hereby expressly
waived.
 
6.5 Rights Cumulative.  All of the rights and remedies of Bankers’ upon
occurrence of an Event of Default hereunder shall be cumulative to the greatest
extent permitted by law and shall be in addition to all those rights and
remedies afforded Bankers’ at law or in equity or bankruptcy.


VII.
Miscellaneous


7.1 Courses of Dealing; No Waiver.  No course of dealing in respect of, nor any
omission or delay in the exercise of, any right, power, remedy or privilege by
Bankers’ shall operate as a waiver thereof, nor shall any right, power, remedy
or privilege of Bankers’ be exclusive of any other right, power, remedy or
privilege referred to herein or in any related document, or now or hereafter
available at law, in equity, in bankruptcy, by statute or otherwise.  Each such
right, power, remedy or privilege may be exercised by Bankers’, either
independently or concurrently with others, and as often and in such order as
Bankers’ may deem expedient.  Bankers’ shall not be deemed to have waived any
rights under this Agreement, unless such waiver is given in writing and signed
by Bankers’.  No delay or omission on the part of Bankers’ in exercising any
right shall operate as a waiver of such right or any other right.  A waiver by
Bankers’ of a provision of this Agreement shall not prejudice or constitute a
waiver of Bankers’ right otherwise to demand strict compliance with that
provision or any other provision of this Agreement.  No prior waiver by
Bankers’, nor any course of dealing between Bankers’ and Borrower, shall
constitute a waiver of any of Bankers’ rights or of any of Borrower’s
obligations as to any future transactions.  Whenever the consent of Bankers’ is
required under this Agreement, the granting of such consent by Bankers’ in any
instance shall not constitute continuing consent to subsequent instances where
such consent is required and in all cases such consent may be granted or
withheld in the sole discretion of Bankers’.


7.2 No Oral Amendment.  No amendment or modification of any provision of the
Loan Agreement, Note, Stock Pledge and Security Agreement, or documents
supplemental thereto, nor consent to any departure by any party therefrom, shall
be binding and effective unless the same shall be in writing and signed by
Bankers’, which writing shall be strictly construed.
 
 
16

--------------------------------------------------------------------------------

 
Exhibit 10.1 (continued)

7.3 Indemnification.  Borrower agrees to indemnify Bankers’, and to defend and
hold harmless Bankers’, its affiliates, officers, directors, employees and
agents from, all claims, demands, causes of action, damages, settlement costs
and/or expenses (including without limitation, attorneys’ fees of counsel
selected by Bankers’) which arise out of or in any way connected with the
making, maintenance, interpretation or collection of the Credit Facility
(including without limitation, claims, demands, causes of action, damages,
settlement costs and/or expenses resulting from or involving the Borrower’s or
its subsidiaries, acts or omissions, and which are asserted by a third
party).  This Agreement and all obligations provided for by this Section 7.3
shall survive the termination or cancellation of this Agreement.  All amounts
due pursuant to these provisions shall constitute a part of the Credit Facility,
payable upon demand, and until all such amounts are paid, interest shall accrue
at the rate set forth in the Note as applicable to overdue payments of the
principal and/or interest.


7.4 Time of Essence.  Time shall be of the essence in the performance of all of
the obligations of Borrower and Bank.


7.5 Successors.  The provisions of this Loan Agreement shall bind and benefit
Borrower and Bankers’, and the respective heirs, successors, legal
representatives and assigns of each of them, including each subsequent holder,
if any, of the Note.


7.6 Captions.  The several captions, section heading and subsection headings of
this Agreement are inserted for convenience only and shall be ignored in
interpreting the provision of this Agreement.


7.7 Governing Law.  This Agreement, the Note, and documents supplemental thereto
and all other related writings and the respective rights and obligations of the
parties thereto shall be construed in accordance with and governed by the laws
of the Commonwealth of Kentucky.


7.8 Severability.  The invalidity or unenforceability of any provision hereof
shall not affect or impair the validity or enforceability of any other
provisions.


7.9 Entire Agreement.  This Agreement, the Note, the Stock Pledge and Security
Agreement and the documents supplemental thereto contain the final, complete and
exclusive agreement of the parties pertaining to its subject matter and cancel
and supersede all prior written and oral agreements pertaining hereto.


7.10 Notices.  All notices required or permitted to be given hereunder shall be
sufficient if given in writing and delivered personally, or delivered or sent by
registered or certified mail, postage prepaid, addressed as follows:


Borrower:                                 Premier Financial Bancorp, Inc.
Attention: Robert W. Walker, President/CEO
2883 5th Avenue
Huntington, West Virginia   25702




Bankers’:                                  The Bankers’ Bank of Kentucky, Inc.
Attention:  John Clark, Executive Vice President
Post Office Box 713
Frankfort, Kentucky   40602
 
or, as to each party, at such other address as such party shall have designated
in a written notice to the party giving such notice or communication.  All such
notices and communications shall be, when mailed, in accordance with the
foregoing, deemed given one (1) day following the date deposited in the United
States mails, first class mail, postage prepaid.
 
 
17

--------------------------------------------------------------------------------

 
Exhibit 10.1 (continued)

7.11 No Third Party Beneficiaries.  The provisions of this Agreement shall inure
to the benefit and responsibility of the parties hereto, their heirs, successors
and assigns (but only to the extent such assignment is permitted herein) and
shall not benefit or affect any third party.


7.12 Gender, Number: Accounting Principles.  As used herein, any gender includes
all other genders, the singular includes the plural, and the plural includes the
singular.  Except as otherwise provided herein, all accounting terms used herein
shall be defined in accordance with Generally Accepted Accounting Principles.


7.13 Exhibits.  Any Exhibits and Attachments hereto, and all terms and
provisions thereof, are deemed to be a part hereof as if fully set forth herein
and are deemed to be incorporated by reference herein.


7.14 Compliance with Covenants.  Each covenant by the Borrower contained in the
Article of this Agreement entitled “Covenants” shall be construed without
reference to any other such covenant, and any determination of whether is in
compliance with any such covenant shall be made without reference to whether
Borrower is in compliance with any other such covenant.


7.15 Consent to Jurisdiction and Venue.  BORROWER HEREBY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT THE CIRCUIT COURTS OF FRANKLIN COUNTY, KENTUCKY
AND/OR UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF KENTUCKY,
SITTING IN FRANKFORT, KENTUCKY, SHALL BE THE SOLE PROPER VENUE FOR THE
RESOLUTION OF ANY DISPUTES, CLAIMS OR PROCEEDINGS REGARDING THE OBLIGATIONS AND
LIABILITIES OF BORROWER UNDER THIS AGREEMENT AND BORROWER HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT TO A DETERMINATION OF ANY SUCH PROCEEDING
AGAINST OR INVOLVING BANK BY A COURT IN ANY OTHER VENUE AND AGREE NOT TO PLEAD
OR CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN THE CIRCUIT COURT OF FRANKLIN
COUNTY, KENTUCKY AND/OR THE UNITED STATES DISTRICT COURT FOR THE EASTERN
DISTRICT OF KENTUCKY, SITTING IN FRANKFORT, KENTUCKY, HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.  BORROWER FURTHER AGREES THAT SERVICE OF PROCESS BY ANY
JUDICIAL OFFICER OR BY REGISTERED OR CERTIFIED U.S. MAIL SHALL ESTABLISH
PERSONAL JURISDICTION OVER BORROWER AND BORROWER WAIVES ANY RIGHTS UNDER THE
LAWS OF ANY STATE TO OBJECT TO JURISDICTION WITHIN THE COMMONWEALTH OF KENTUCKY.
 
 
18

--------------------------------------------------------------------------------

 
Exhibit 10.1 (continued)

7.16 Waiver of a Jury Trial.  BORROWER HEREBY AGREES TO WAIVE ITS RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT.  THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY
AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT THAT RELATE TO THE SUBJECT
MATTER OF THIS TRANSACTION, INCLUDING WITHOUT LIMITATION CONTRACT CLAIMS, TORT
CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY
CLAIMS.  BORROWER ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT FOR
BANK TO ENTER INTO A BUSINESS RELATIONSHIP WITH BORROWER AND THAT BANK HAS
ALREADY RELIED ON THE WAIVER IN ITS RELATED FUTURE DEALINGS WITH
BORROWER.  BORROWER FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS
WAIVER WITH ITS LEGAL COUNSEL, AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.  THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING,
AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS
OR MODIFICATIONS TO THIS AGREEMENT (IF ANY).  IN THE EVENT OF LITIGATION, THIS
AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.


7.17 Relationship of the Parties.  Bankers’ and Borrower intend that the
relationship between them be solely that of creditor and debtor.  Nothing
contained in the Loan Documents shall be deemed or construed to create a
partnership, fiduciary relationship, joint venture or co-ownership by or between
the parties herein.  Bankers’ shall not, in any way, be responsible or liable
for the debts, losses, obligations or duties of Borrower.  All obligations to
pay property or other taxes, assessments, insurance on the collateral and all
other fees and charges arising from the ownership and operation of the assets of
Borrower shall be the sole responsibility of the Borrower.




IN WITNESS WHEREOF, the parties have caused this Agreement to be signed by their
duly authorized representatives as of the date first set forth above.




The Bankers’ Bank of Kentucky, Inc.:


_/s/ Sara Hughes___________________________
By:     Sara Hughes
Title:  Vice President




Premier Financial Bancorp, Inc.:


_/s/ Brien M. Chase ________________________
By:     _Brien M. Chase ______________
Title:  _SVP & CFO_________________


 
 
 
 
 
19

--------------------------------------------------------------------------------

 
Exhibit 10.1 (continued)


ATTACHMENTS








3.7     -  Consents and Approvals
3.9     -  Contracts
3.10   -  Title to Shares and Assets
3.15   -  Absence of Changes
3.16   -  Environmental Matters
4.13   -  Exceptions to Debt Limitations
4.16   -  Exceptions to Lease Obligations
 
 
 
 
 
 
 
 
 
 
 
20

--------------------------------------------------------------------------------

 
Exhibit 10.1 (continued)

Attachment 3.7  Consents and Approvals


1.)           Request and written consent from First Guaranty Bank to enter into
debt agreement is attached as Exhibit 3.7(a).
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
21

--------------------------------------------------------------------------------

 
Exhibit 10.1 (continued)

Attachment 3.9  Contracts


1.)           Loan Agreement dated April 30, 2008 between Borrower and First
Guaranty Bank, Hammond, Louisiana, as amended.


2.)           Line of Credit Agreement dated June 30, 2012 between Borrower and
First Guaranty Bank, Hammond, Louisiana


3.)           Line of Credit Agreement dated December 30, 2011 between Borrower
and First Sentry Bank, Huntington, West Virginia  [to be replaced by this credit
facility]


4.)           Data processing contract dated May 13, 2010 between Borrower and
Fidelity Information Services, Inc. covering core data processing, item
processing, internet banking services, network services, customer authentication
services and electronic funds transfer services also obligating Bank for their
respective portion of services rendered, as amended.


5.)           Letter Agreement and Securities Purchase Agreement with the United
States Department of the Treasury dated October 2, 2009.


6.)           Overdraft permission contract dated September 1, 2007 between Bank
and Stratis Technologies, Inc., as amended.


7.)           Checkbook printing services contract dated February 23, 2006
between Borrower and Clarke American, as amended.




 
 
 
 
 
 
 
 
 
 
 
 

 
 
22

--------------------------------------------------------------------------------

 
Exhibit 10.1 (continued)

Attachment 3.10  Title to Shares and Assets


1.)           Loan Agreement dated April 20, 2008, as amended and modified,
between Borrower and First Guaranty Bank, Hammond, Louisiana encumbering
Borrower’s stock ownership of Premier Bank, Inc.


2.)           Line of Credit Agreement dated December 30, 2011 between Borrower
and First Sentry Bank, Huntington, West Virginia encumbering Borrower’s stock
ownership of Ohio River Bank, Inc.  [to be replaced by this credit facility]


3.)           Line of Credit Agreement dated June 30, 2012 between Borrower and
First Guaranty Bank, Hammond, Louisiana encumbering Borrower’s stock ownership
of Premier Bank, Inc.


4.)           Standard FHLB blanket lien on 1-4 family mortgages at Bank to
secure line of credit.


5.)           Bank routinely pledges investment portfolio securities in the
normal course of business to collateralize certain deposits from customers that
exceed $100,000.  The aggregate pledged balance is reported quarterly in the
FDIC call report on Schedule RC-B.
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
23

--------------------------------------------------------------------------------

 
Exhibit 10.1 (continued)

Attachment 3.15  Absence of Changes


Since December 31, 2031 the following events have occurred:


1.)           On August 10, 2012, Borrower redeemed 10,252 shares of its Series
A Preferred Shares $1,000.00 redemption value for $901.03 per share.


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
24

--------------------------------------------------------------------------------

 
Exhibit 10.1 (continued)

Attachment 3.16  Environmental Matters


No known environmental matters.


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
25

--------------------------------------------------------------------------------

 
Exhibit 10.1 (continued)

Attachment 4.13  Exceptions to Debt Limitations


1.)           Loan Agreement dated April 30, 2008 between Borrower and First
Guaranty Bank, Hammond, Louisiana.  $7,746,865.01 outstanding as of August 31,
2012.


2.)           Line of Credit Agreement dated June 30, 2012 between Borrower and
First Guaranty Bank, Hammond, Louisiana.  None outstanding as of September 7,
2012.


3.)           Line of Credit Agreement dated December 30, 2011 between Borrower
and First Sentry Bank, Huntington, West Virginia.  None outstanding as of
September 7, 2012. [to be replaced by this credit facility]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
26

--------------------------------------------------------------------------------

 
Exhibit 10.1 (continued)

Attachment 4.16  Exceptions to Lease Obligations


No leases exist as of September 7, 2012 which would obligate Borrower in excess
of $500,000, in the aggregate, or obligate Bank in excess of $100,000, in
aggregate, per calendar year.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
27


--------------------------------------------------------------------------------

 